RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (JP2009-296055) in view of Nagai et al. (U.S. App. Pub. No. 20170252465).
Regarding claims 1-3, 10, 12, 14 and 16, Nishio et al. teaches an ultrasonic probe (Abstract) comprising an acoustic matching layer containing a resin material and metallic particles such as tungsten, tantalum, copper, aluminum, silver and platinum. (par. [0036]). Nishio et al. teaches embodiments wherein the size of metallic particles is about 3 or 5 microns. (par. [0055]).
Nishio et al. does not teach that the particle are surface treated with a silane material.
Nagai et al. teaches a composition for an acoustic wave probe containing a silicone resin and inorganic compound particles. (Abstract). Nagai et al. teaches modifying the surface of the particles with a silane coupling agent which improves the hardness and mechanical strength of the resin material by improving the affinity between the particles and the resin material. (par. [0129]-[0130]).
It would have been obvious to one of ordinary skill in the art to treat the inorganic particles of Nishio et al. with a silane coupling agent.
One of ordinary skill in the art would have found it obvious to treat the inorganic particles of Nishio et al. with a silane coupling agent in order to improve the affinity between the particles and the binder material to create a composite that has improved mechanical properties.

Regarding claims 5-7, 8-9, 11, 13 and 15, Nishio et al. teaches that the binder material preferably includes an epoxy resin including bisphenol A that is cured with a polyamine material. (par. [0036] and [0043]).
Regarding claim 17, Nishio et al. teaches Nishio et al. teaches an ultrasonic probe (Abstract) comprising an acoustic matching layer containing a resin material and metallic particles such as tungsten, tantalum, copper, aluminum, silver and platinum. (par. [0036]). Nishio et al. teaches that the binder material preferably includes an epoxy resin including bisphenol A that is cured with a polyamine material. (par. [0036] and [0043]).
Nishio et al. does not teach that the particle are surface treated with a silane material.
Nagai et al. teaches a composition for an acoustic wave probe containing a silicone resin and inorganic compound particles. (Abstract). Nagai et al. teaches modifying the surface of the particles with a silane coupling agent which improves the hardness and mechanical strength of the resin material by improving the affinity between the particles and the resin material. (par. [0129]-[0130]).
It would have been obvious to one of ordinary skill in the art to treat the inorganic particles of Nishio et al. with a silane coupling agent.
One of ordinary skill in the art would have found it obvious to treat the inorganic particles of Nishio et al. with a silane coupling agent in order to improve the affinity between the particles and the binder material to create a composite that has improved mechanical properties.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (JP2009-296055) in view of Nagai et al. (U.S. App. Pub. No. 2017/0252465), further in view of Lee et al. (U.S. App. Pub. No. 2016/0199031)
Nishio and Nagai et al. are relied upon as described in the rejection of claim 1, above.
Nishio et al. does not teach that the resin material is selected from materials claimed in claim 4. Nishio et al. teaches that the binder material should be preferably selected to match the impedence and can include epoxy, polyolefin, silicone, polyvinyl butyral, polyimide and polyester. (par. [0036]).
Lee et al. teaches a composition for a matching member used in an ultrasound probe which has a structure of particles included in a binder material. (Abstract). The binder material should be selected for matching the acoustic impedence and includes polyvinyl butyral, acrylate, polyester, polyamide, polyvinyl formal, phenoxy, polystyrene, polycarbonate, polyvinyl acetate, polyurethane, epoxy and mixtures thereof. (par. [0084]).
It would have been obvious to one of ordinary skill in the art to use binder materials selected from polymers disclosed in Lee et al. in the composition of Nishio et al.
One of ordinary skill in the art would have found it obvious to use polymers disclosed in Lee et al. based on the teachings of those polymers being suitably used for an acoustic matching binder material based on their ability to match acoustic impedence of the ultrasound wave generated by the ultrasound probe. The selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (JP2009-296055) in view of Nakano et al. (U.S. App. Pub. No. 2014/0130607).
Regarding claims 18-20, Nishio et al. teaches an ultrasonic probe (Abstract) comprising an acoustic matching layer containing a resin material and metallic particles such as tungsten, tantalum, copper, aluminum, silver and platinum (i.e. including Group 4 to 12 metals). (par. [0036]). Nishio et al. teaches embodiments wherein the size of metallic particles is about 3 or 5 microns. (par. [0055]).
Nishio et al. does not teach that the particle are surface treated with a phosphoric acid compound.
Nakano et al. teaches a method of manufacturing an acoustic matching member for an ultrasonic transmitter and receiver. (Abstract). Nakano et al. teaches that the matching member includes hollow particles and a resin material which fills the spaces between the particles. (par. [0018]). Nakano et al. further teaches that the surfaces of the particles are surface treated with a coupling agent to improve the affinity between the particles and the resin material which results in improved filling of the particles in the resin material (par. [0071]). The coupling agent may be a silane, titanate or phosphoric acid material. (par. [0072]). Nishio et al. teaches that the binder material preferably includes an epoxy resin including bisphenol A that is cured with a polyamine material. (par. [0036] and [0043]).
It would have been obvious to one of ordinary skill in the art to surface modify the particles of Nishio et al. with a phosphoric acid coupling agent.
One of ordinary skill in the art would have found it obvious to modify the surfaces of the particles with a phosphoric acid coupling agent in order to improve the affinity between the particles and the resin such that the filling of the particles in the resin is increased.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (JP2009-296055) in view of Nagai et al. (U.S. App. Pub. No. 20170252465), further in view of Ono et al. (JP 2015-082764). 
Nishio and Nagai et al. are relied upon as described in the rejection of claim 1, above.
Nishio et al. does not specifically teach that the metallic powders consist of iron, titanium or nickel.
Ono et al. teaches an acoustic matching layer and a method of making thereof including forming a resin composition containing carbon and metal/ceramic particles particles having average particle sizes of 0.4 to 100 microns. (Abstract, pages 1-2). Ono et al. teaches that the metal particles may include a single or combination of metal compounds including iron as well as tungsten, molybdenum or aluminum. (page 2, paragraph 7). 
It would have been obvious to one of ordinary skill in art to select iron as the metallic material for the particles in Nishio et al. in view of the disclosure of Ono et al.
One of ordinary skill in the art would have found it obvious to select iron in view of the teachings of Ono et al. that iron particles may be used in an acoustic matching layer and that they can replace or be interchangeably used with materials such as tungsten or aluminum as is disclosed in Nishio et al. The since the selection of a known material based on its suitability for its intended purpose is prima facie obvious. MPEP 2144.07.



ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 12/22/2021 regarding the 35 U.S.C. §103 rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the newly amended limitation of “the surface-treated metal particles have a particle size of 1 to 10 µm” is not taught by the combination of Nishio in view of Nagai et al. The Examiner disagrees.
As the Applicant points out, Nishio et al. teaches a specific example wherein tungsten powders having average particle diameters of 3 microns are used in an acoustic matching layer. (par. [0055]). Nishio et al., however, does not teach that the particles are surface modified with a silane material. The Examiner relies upon the teachings of Nagai et al. for teaching surface modifying metal particles used in an acoustic wave probe for the purpose of increasing hardness and mechanical strength of the resin material by improving the affinity between the particles and the resin material. (Nagai et al, par. [0129]-[0130]). The Applicant argues that because the particles used in Nagai et al. are less than 25 nanometer, one of ordinary skill in the art would not have found it obvious to combine the teachings of the references. 
This is not persuasive because the improved mechanical properties would be expected to be present regardless of the size of the particles. The improved properties are disclosed in Nagai et al. to be the result of improved affinity between the particles selected and the binder material containing the particles due to the hydrophobic groups on the silane that interact with the polymer. (par. [0130]). Nagai et al. further teaches several different types of silane materials (par. [0131]-[0134]) which may be selected with different pendant groups which one of ordinary skill in the art would be able to selected based on the binder material used in order to achieve the described in improved properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        01/12/2022